Citation Nr: 1429839	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  05-39 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability (TDIU), to include on an extraschedular basis under 38 C.F.R. § 4.16(b).
 
2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to February 1972; he had service in the Republic of Vietnam from September 1970 through August 1971.

The issue of entitlement to service connection for tinnitus comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded this issue in August 2013 so that the RO could issue a statement of the case (SOC), which was done in September 2013.  The Veteran submitted a substantive appeal in October 2013.  

The issue of entitlement to TDIU comes before the Board on appeal from an October 2004 rating decision of the RO, which granted the Veteran's claim of entitlement to service connection for PTSD, and assigned a 50 percent disability rating effective December 19, 2003, the date of the Veteran's claim.

This claim initially came before the Board in September 2008, at which time it was remanded to the Appeals Management Center (AMC) for additional evidentiary development, to include obtaining any outstanding VA and private treatment records and to obtain a new VA PTSD compensation examination.  Upon completion of this development, the claim was returned to the Board.  In December 2010, the Board denied the Veteran's claim of entitlement to an initial disability rating in excess of 50 percent for PTSD prior to September 29, 2005, and remanded the question of entitlement to a disability rating in excess of 50 percent for PTSD, from September 29, 2005 for additional evidentiary development.

The Veteran subsequently submitted a notice of appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his claim, prior to September 29, 2005.  The Court issued a July 2011 Order vacating the December 2010 Board decision and remanding the appeal for readjudication consistent with the parties' Joint Motion for Remand (JMR).

The case was before the Board again in March 2012, at which time the Board assumed jurisdiction over the issue of entitlement to TDIU based upon the Veteran's allegations of an inability to retain employment due to his service-connected PTSD. See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that the issue of TDIU is part of an increased rating claim when such claim is raised by the record).  In that decision, the Board denied a claim for an initial rating greater than 50 percent for PTSD and denied extraschedular referral of the TDIU claim to the Director, Compensation and Pension (C&P) Service.

The Veteran again appealed the Board's March 2012 decision to the Court.  In a Memorandum Decision dated January 23, 2013, the Court upheld the Board's denial of an initial rating greater than 50 percent for PTSD.  The Court also vacated the portion of the Board's decision addressing entitlement to TDIU for further adjudication.  

In August 2013, the Board remanded the issue of entitlement to TDIU for further development consistent with the Court's Memorandum Decision.  The case has now been returned to the Board for appellate consideration.  

Additional VA treatment records dated to April 2014 were associated with the record after the September 2013 statement of the case addressing the Veteran claim for tinnitus, and after the most recent March 2014 supplemental SOC (SSOC) addressing the Veteran's claim for a TDIU.  However, these records are silent with respect to the Veteran's tinnitus.  Moreover, while the records showed continuing treatment for his PTSD, the records do not show any additional PTSD symptoms or provide any further evidence concerning the Veteran's ability to maintain employment.  As such, the additional treatment records are not pertinent to the claims on appeal and thus, waiver of RO consideration of this evidence is not necessary.  38 C.F.R. § 20.1304(c).   

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  Importantly, the documents in Virtual VA  include additional VA treatment records dated to April 2014 and a March 2013 VA examination with opinion addressing the Veteran's tinnitus claim.  However, the remaining documents in Virtual VA as well as VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  The Veteran's service-connected posttraumatic stress disorder (PTSD) does not render him unable to secure and follow a substantially gainful occupation.

2.  Tinnitus was not manifested during the Veteran's active duty service, nor is it otherwise related to the Veteran's active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a TDIU due to service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2013).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

With respect to his claim for a TDIU, the Veteran was sent a letter in September 2013, which provided information as to what evidence was required to substantiate his claim and of the division of responsibilities between VA and a claimant in developing an appeal.  With respect to his claim for service connection for tinnitus, the Veteran was sent a letter in February 2013, which was prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate his service connection claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, both letters informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date in accordance with Dingess/Hartman, supra.  The Board recognizes that September 2013 VCAA notice regarding TDIU was provided after the initial decision.  However, the deficiency in the timing of this notice was remedied by readjudication of the issue on appeal in the subsequent March 2014 SSOC.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, VA has satisfied its duty to notify under the VCAA.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records, post-service reports of VA and private treatment, Vet Center records, a June 2013 private Vocational Assessment, a December 2013 VA Social and Industrial Survey and VA examinations reports with opinions.  Moreover, the Board has carefully reviewed the Veteran's statements and concludes that no other available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

It was noted in the December 2013 Social and Industrial Survey that the Veteran was receiving Social Security Administration (SSA) income.  The Board recognizes that VA is required to obtain any evidence from SSA concerning disability benefits.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996; Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  However, in the instant case, there is no indication that the Veteran is receiving disability benefits from SSA for either of the disabilities currently on appeal.  As such, any records from SSA are not relevant to the current appeal.  

The Veteran was afforded a VA examination in March 2013 with respect to his tinnitus.  Moreover, he was afforded a VA examination and Social and Industrial Survey in December 2013 to address his claim for a TDIU.  As the examinations were conducted by a competent clinicians who considered the Veteran's claims file and medical history in the reports and provided opinions, complete with rationales, the Board finds that the examinations and opinions are adequate to adjudicate the Veteran's claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, the Board finds that there was substantial compliance with the prior Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in September 2008 and December 2010 remanded the Veteran's claim for an increased rating for PTSD.  As discussed in the Board's March 2012 decision, the RO substantially complied with the Board's directives, including obtaining additional treatment records and affording the Veteran VA examinations.  The Board denied this claim in March 2012, which was affirmed by the Court in the January 2013 Memorandum Decision.  As such, no further discussion with respect to those prior remand directives is necessary.  

More recently, the Board remanded the Veteran's claim for TDIU in August 2013.  In particular, the RO was directed to send the Veteran VCAA notice concerning his claim for TDIU and request income information, which as discussed above was done in September 2013.  The RO was also directed to associate all VA treatment records from the Denver Colorado Medical Center since August 2005 as well as any Vet Center records since February 2005.  VA treatment records dated to March 2014 were associated with Virtual VA and additional Vet Center record were obtained and associated with the claims file and this evidence was considered by the RO in the March 2014 SSOC.  

Further, the RO was also directed to schedule the Veteran for a VA examination and Social and Industrial Survey.  As noted above, the Veteran was afforded a VA examination and Social and Industrial Survey in December 2013 that are adequate for appellate review.  Finally, the RO was directed to issue a statement of the case for the Veteran's claim for service connection for tinnitus, which, as noted above, was done in September 2013, and the Veteran subsequently perfected his appeal.  Accordingly, the Board finds that there has been substantial compliance with the August 2013 Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

II.  TDIU

The Veteran is seeking entitlement to a total rating based on individual unemployability (TDIU).  In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of a total rating based on unemployability.  When the veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The Veteran's only service-connected disability is PTSD, which is currently evaluated as 50 percent disabling.  Thus, the Veteran does not meet the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(a).

However, as noted above, an extraschedular total rating based on individual unemployability may be assigned if unemployable by reason of service-connected disabilities.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed.Reg. 2317 (1992).  Rating boards are required to submit to the Director, Compensation and Pension (C&P) Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  Where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

An assessment for extra-schedular referral requires consideration of the veteran's service-connected disability, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b). The veteran's age and effects of non-service connected disability, however, are not factors for consideration.  38 C.F.R. §§ 3.341(a) , 4.19. 

Entitlement to TDIU, however, is predicated upon an inability to secure and follow "substantially gainful employment."  38 C.F.R. § 4.16 .  For purposes of 38 C.F.R. § 4.16 , marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.  Consideration shall be given in all claims to the nature of the employment and the reasons for termination.  Id.  The Court has held that "substantially gainful employment" is met where the annual earned income exceeds the poverty threshold for one person, irrespective of the number of hours or days actually worked and without regard to any prior income history.  Faust v. West, 13 Vet. App. 342, 355-56 (2000). 

Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a) . 

Marginal employment, for example, as a self-employed farmer or other person, while employed in his or her own business, or at odd jobs or while employed at less than half the usual remuneration will not be considered incompatible with a determination of unemployability, if the restriction, as to securing or retaining better employment, is due to disability.  38 C.F.R. § 4.17(a) .

By way of background, the Veteran filed a claim for service connection for PTSD in December 2003.  The Veteran was afforded a VA mental health examination in September 2004.  It was noted that after service, the Veteran studied mass media and music at college.  The Veteran worked as a filmmaker, but did not bring in enough money and had to go through bankruptcy a number of years prior.  The examiner found that the Veteran had moderate difficulty in social occupational functioning.  

In a December 2004 statement, the Veteran reported that he struggled financially because of his inability to work under a structured corporate system, which he found political and unfair to the average person.  In another statement dated in September 2005, the Veteran reported struggling financially because he was a starving artist and could not work with other people in the corporate environment.  He indicated that he would go insane sitting in a cubicle playing corporate games.  

The Veteran was afforded another VA examination in March 2010 to address the severity of his PTSD.  The Veteran was not currently employed full time and reported last working regularly in his field of video and film-making in approximately 2004.  However, the Veteran was attending college and finishing up his bachelor's degree.  He was getting As in his classes and had also been working part-time installing security doors every other week for two to three days a week.  The Veteran reported performing his job tasks well and generally got along with others.  He rarely missed work.  The examiner observed that the Veteran was capable of performing activities of daily living.  The examiner opined that the Veteran retained the cognitive, emotional and behavioral capacities to do at least simple work tasks in a loosely supervised environment.  

Subsequently, the Veteran submitted a May 2010 opinion from a clinical social worker who had treated the Veteran.  The examiner indicated increasing social avoidance.  The Veteran continued to work many hours in solo endeavors such as painting, carpentry and other jobs.  The examiner indicated that the Veteran was significantly more impaired than was reported at his previous VA examination.  

The Veteran was afforded another VA examination in February 2011.  The Veteran reported that he was currently unemployed and attending school full time to complete his Master's degree.  It was noted that he had been working installing security doors through a friend's business.  His goal was to teach children how to write and make videos.  The examiner found that the Veteran had occupational and social impairment with occasional decrease in work efficiency.  He had periods in which it was more difficult for him to focus.  He also had intermittent periods of inability to perform occupational tasks.  However, he generally functioned satisfactorily with routine behavior and self-care.  

VA treatment records and Vet Center records showed continuing treatment for the Veteran's PTSD, but do not provide any sort of opinion or findings concerning the Veteran's employability.  

In support of his claim, the Veteran submitted a June 2013 private Vocational Assessment.  The examiner reviewed the claims file and conducted a telephonic interview with the Veteran.  The Veteran indicated that he did not believe he could retain a job.  He indicated that controlling his daily schedule was very important to him and he feared that the being subject to the demands of working would increase his anger, anxiety and rage.  He considered taking a teaching job at a community college for creative writing, but feared not being able to work with students or controlling his anger or maintaining the expectations of a teaching position.  It was observed that the Veteran had just completed his Master's degree in creative writing.  

The examiner opined that although the Veteran admitted to periodically working between 2009 and 2011, this was considered "sheltered employment" as the work was through a friend, the hours varied and he had no consistent schedule.  He noted that regular attending at work required being able to maintain a set work schedule in order to obtain and retain employment.  The examiner further opined that in his opinion, it was at least as likely as not that the Veteran's service-connected PTSD prevented him from securing and following substantially gainful occupation since at least 2008 and continued to render him unable to secure and follow substantially gainful employment.  This opinion was based on the examiner's education, training and experience as well as evidence made available and was expressed within a reasonable degree of Vocational certainty.   

In October 2013, the Veteran submitted a completed application for TDIU.  He indicated that he last worked full time in January 2004 as a filmmaker.  It was noted that he obtained his undergraduate degree in May 2011 and completed his Masters of Arts and Creative Writing in May 2013.

In an attached statement, the Veteran indicated that he was self-employed for 30 years as a filmmaker and then he did basic construction installing security doors part-time until approximately November 2011.  He indicated that he was able to do this work on his own schedule as his employers accommodated the Veteran's needs and gave him total freedom.  He reported that he was not able to work because he experienced flashbacks, got upset easily, or became agitated.  He would get mad and get into verbal altercations with co-workers or supervisors.  He also indicated that he went to Vocational Rehabilitation to try to find different work, but he was still having difficulties.  

An October 2013 employer statement indicated that the Veteran worked several years ago as a sub-contractor, but he did not have set hours or days so the employer did not know what time or compensation was missed due to disability.  

On remand, in December 2013, the Veteran underwent a VA Social and Industrial Survey.  The claims file was reviewed and the Veteran was interviewed.  The Veteran appeared unwilling to work for a company or any individual due to his lack of intolerance of being supervised and corporate policies that he found to be trivial or irrelevant.  However, he was determined to start a career as a writer and was working towards that goal.  It was noted that the Veteran was not employed, but had been writing stories and novels in hopes of getting them published.  The Veteran had installed security doors for a friend until 2010, which was the last time he worked.  He stopped to obtain his Master's degree and care for an ill aunt. However, the Veteran had not resumed employment since his aunt passed away in 2012 and he completed his Master's degree.  

The examiner indicated that based on the assessment, it was apparent that the Veteran had interpersonal difficulties that interfered with his ability to collaborate and communicate effectively in a professional environment with supervisors and subordinates.  He seems to have a "my way or the highway approach" to work.  The interviewer could reasonably make a connection between his combat experience, lack of trust in others, and inability to relinquish control and decision making to others.  His post military work history demonstrated how the Veteran had progressively became professionally withdrawn and isolated over time.  He had gone from working for a well-regarded corporation being supervised by others to two failed attempts at small business, to working completely alone as a contract laborer, and now working at home in a seemingly futile attempt to become a published writer.  

Thereafter, the Veteran underwent a VA mental health evaluation in December 2013 to specifically offer an opinion on the Veteran's ability to obtain and maintain substantially gainful employment due to his PTSD.  The examiner reviewed the claims file, specifically including the June 2013 private Vocational Assessment and the December 2013 Social and Industrial Survey.  The examiner obtained a thorough education and employment history from the Veteran as well as outlined the Veteran's daily activities and performed a complete mental health examination, including psychological testing.  

Based on the review of the claims file and examination of the Veteran, the examiner opined that it was less likely as not that the Veteran's service-connected PTSD precluded him from obtaining and maintaining substantially gainful employment given his professional qualifications and employment history without consideration of age or any nonservice-connected disabilities.  As per the Social and Industrial survey, it was felt that this employment installing doors was at least as likely as not akin to sheltered or marginal employment.  However, the Veteran maintains from a psychiatric, cognitive, emotional and behavioral capacity to engage in at least simple tasks in a loosely-supervised environment.  He would have some difficulty in a position that was entirely public-facing due to problems with irritability and mis-trust.  He would need to work more independently.  Veteran's anxiety would cause periodic disruptions in attention, and he would need to occasionally re-orient himself to the task at hand.    

The examiner rationalized that the Veteran was able to maintain his own business and gainful employment for 30 years until he reported economic circumstances in 2007 led to loss of business.  The Veteran at that point decided to focus more on his creative writing and therefore pursued schooling towards this end.  The Veteran was successful in schooling, earning what he reported to be very good grades.  With the Veteran's educational benefits, he was able to initially work only part-time while focusing on school.  He admits that he left part-time employment for this reason.  

Following schooling, the Veteran decided to pursue his own venture in creative writing, as is consistent with his pre-schooling choice to be self-employed.  The Veteran is working on developing his own writing works, and marketing these to agents online during the day.  While this is not considered formal employment, it appears to be consistent with what would be expected for someone pursuing this particular line of work as an independent writer.  At no time during the examination did the Veteran report that his PTSD symptoms led to his loss of business in 2007 or have contributed to his current choice in career.  There was no evidence that chronic anxiety, nightmares, trauma-related avoidance, hypervigilance, anger or other PTSD symptoms have interfered with the Veteran's ability to sustain work.  

The examiner observed that the private examiner suggested that the Veteran's current lack of employment was due to his PTSD, but the VA examiner did not see any rationale linking specific symptoms of PTSD to the current state of unemployment for the Veteran.  The social worker who completed the Social and Industrial survey commented that the Veteran's combat exposure and thus difficulties with office environment were associated with this choice of contract work for a neighbor.  However, this VA examiner considered this more likely a function of his enrollment as a full-time student.  

The Veteran did indicate that he preferred to work alone and disliked office politics, which may be due in part to difficulty with authority, which he attributed to his reception upon return home from Vietnam.  However, although this appears to have influenced his choice to pursue entrepreneurship, it did not appear to have prevented him from maintaining gainful employment as he did for 30 years predominantly through self-employment.  In fact, when he did hold formal employment, he was recommended for promotion to marketing management.  However, the Veteran stated that due to his own personal interest linking up more with the artistic aspects of the job, he turned this position down.  The VA examiner would not be able to opine that this was due to PTSD.  The Veteran's most recent employment was part-time provided by a friend due to the Veteran's status as a student.  The VA examiner clearly stated that he would not be able to find this lack of gainful employment was due to PTSD, but instead was due to the Veteran's enrollment as a full-time student and need to allot time towards completion of coursework towards that end.  

Again, the VA examiner considered the Veteran's claims file and complete medical and employment history in the report, including the June 2013 private Vocational Assessment and the findings of the December 2013 VA Social and Industrial Survey.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this regard, the examiner clearly discussed the Veteran's employment history as well as the facts surrounding the Veteran's choices to return to school full-time approximately in 2009 and work part time during this period, and the Veteran's current decision to become a writer.  Consequently, the Board assigns great probative value to the VA examiner's opinion.

Initially, the Board recognizes that the June 2013 private Vocational Assessment found that the Veteran was unemployable due to his PTSD.  Nevertheless, in considering the totality of the evidence, the Board finds that the December 2013 VA examination with opinion is of higher probative value than the June 2013 private Vocational Assessment and, thus, based on the VA examination, a TDIU is not warranted, and in turn, referral for extraschedular consideration under 38 C.F.R.  § 4.16(b) is not necessary.  Significantly, the writer of the June 2013 Vocational Assessment while finding that the Veteran was precluded from employment since 2008 due to his PTSD, did not address the fact that the Veteran was able to be a full-time student obtaining both a bachelor's degree and Master's degree during this same period with reportedly good grades according to the Veteran.  

Moreover, as pointed out by the December 2013 VA examiner, the June 2013 interviewer did not provide any rationale linking specific symptoms of PTSD to the current state of unemployment for the Veteran.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  The private evaluator appeared to primarily base his opinion on the fact that the Veteran only previously had marginal or sheltered employment.  However, again, as pointed out by the VA examiner, this part-time employment was primarily due to the Veteran's status as a full time student, which again, did not appear to be considered by the private interviewer.  The Board also observes that, in contrast to the VA examiner, the private interviewer's findings were not based on any sort of mental health evaluation performed by the interviewer.  While the Veteran was interviewed, no mental health examination was performed.  Such examination is necessary to fully assess the Veteran's functional limitations.  For these reasons, the Board finds that the December 2013 VA examination has a higher probative value than the June 2013 private Vocational Assessment.  Thus, based on the more probative December 2013 VA examination with opinion, the Board finds that a TDIU due to the Veteran's service-connected PTSD is not warranted.  
  
The Board has also considered the Veteran's and his representative's statements that the Veteran cannot work due to his service-connected disabilities and recognizes that he is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, to the extent that the Veteran has attempted to establish his entitlement to a TDIU on the basis of lay assertions alone, the Board emphasizes that neither the Veteran nor his representative has been shown to possess expertise in medical or vocational matters.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Hence, the lay assertions in this regard have no probative value and are outweighed by the more probative medical opinions.  In this regard, the competent medical evidence offering detailed specific specialized determinations on the Veteran's employability are the most probative evidence; the medical evidence also largely contemplates the Veteran's assertions concerning his employment and descriptions of symptoms.  
   
For the foregoing reasons, the Board finds that the Veteran's service-connected PTSD does not preclude substantially gainful employment and, in turn, referral for extraschedular consideration is not warranted.  In conclusion, a preponderance of the evidence is against a finding that the Veteran is unemployable due to his service-connected PTSD and that entitlement to TDIU is warranted.  It follows that there is not such a balance of the positive evidence with the negative evidence to otherwise permit a favorable determination on this issue.  38 U.S.C.A. § 5107(b).  

III.  Service Connection for Tinnitus

The Veteran is also claiming entitlement to service connection for tinnitus.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Tinnitus is not a chronic disease, listed in section 3.309(a), and, thus, service connection cannot be established based upon a showing of continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records are silent with respect to any complaints of tinnitus or ringing in the ears.  Importantly, a December 1971 service examination prior to discharge was also silent with respect to any findings of tinnitus.  The ears were clinically evaluated as normal.  In his contemporaneous medical history, the Veteran expressly denied an ear trouble.  In a subsequent statement, dated in January 1972, the Veteran indicated that there had been no change in his medical condition since his prior examination.    

The first post service evidence of any tinnitus was a January 2013 VA audiological consult, almost 41 years after the Veteran's discharge from active duty.  The Veteran reported constant tinnitus in both ears.  Noise exposure while in the military and working around helicopters, weapons fire and rocket fire was observed.  The Veteran denied nonmilitary noise exposure.  It was noted that the Veteran was given information to assist him in pursuing a claim for hearing loss and tinnitus.  

Subsequently, the Veteran filed his current in February 2013.  Due to his military occupation as a crew chief/door gunner, he reported military noise exposure from helicopters, rockets, and heavy artillery.  

The Veteran was afforded a VA examination in March 2013.  The claims file was reviewed.  The examiner observed that the Veteran was a door gunner, crew chief and his history of military noise exposure included small arms fire, heavy weapons fire, artillery, explosions, armored fighting vehicles and aircraft.  The Veteran recreationally shoots and wore hearing protection.  The Veteran worked in film and video for approximately 30 years and was currently a full time student.  The Veteran reported constant tinnitus, but did not recall time of onset.  The examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  The examiner indicated that the Veteran's military occupational specialty as a heavy vehicle driver had a high probability of noise exposure.  However, his enlistment examination and separation examination both revealed normal hearing bilaterally.  

The VA examiner considered the Veteran's claims file and medical history in her report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns considerable probative value to the VA examiner's report.

After considering the evidence of record, the Board must conclude that service connection for tinnitus is not warranted.  While noise exposure in service is conceded, there is no evidence of tinnitus while in service.  Further, it was 41 years after the Veteran's separation from service before any objective evidence of tinnitus so there is no supporting evidence of a continuity of pertinent symptomatology.  Furthermore, the Court has held that the use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a), which does not include tinnitus, and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker, supra.

There is also no competent medical evidence linking tinnitus to active duty service.  Again, after reviewing the claims file and examining the Veteran, the highly probative March 2013 VA examination found that tinnitus was not related to service.  There is no competent medical evidence of record to refute this opinion.  

Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

However, insofar as the Veteran has asserted that he began experiencing tinnitus in service and claimed pertinent symptomatology since service, these statements cannot be deemed credible as they are inconsistent with the other evidence of record.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

It is significant that no tinnitus complaints were documented during service or at the time of the separation examination.  It would be reasonable to assume that he would have reported tinnitus at that time if he was in fact experiencing it.  It is also significant that there is no evidence of pertinent complaints over many years.  The Board believes it reasonable to expect that the Veteran would have reported ongoing tinnitus problems since service if he was in fact experiencing them.  Again, the first mention of any tinnitus is the January 2013 VA treatment record.  Further, importantly, at the VA examination, the Veteran stated that he did not know the onset time of his tinnitus.  These inconsistencies again diminish the credibility and probative value of the Veteran's statements regarding any tinnitus in service and a continuity of symptoms since service.  See Jandreau.  

Thus, the preponderance of the evidence is against a finding that the Veteran's tinnitus is related to his active duty service.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).



ORDER

Entitlement to a TDIU is denied.  

Service connection for tinnitus is denied.  



____________________________________________
MARJORIE A. AUER

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


